Citation Nr: 1609353	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left foot disability (left pes planus with plantar fasciitis).

2.  Entitlement to a rating in excess of 10 percent for a right foot disability (right pes planus with plantar fasciitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1979 to March 1984.

The matter on appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for a bilateral foot disability (pes planus) under Diagnostic Code 5276.  38 C.F.R. § 4.71a.

The Veteran appealed the RO's decision to the Board.  In its January 2012 decision, the Board denied a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis in its application of Diagnostic Code 5276.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the denial and remanded the matter for additional development.  

In May 2014, the appeal returned to the Board.  The Board awarded the Veteran separate 10 percent ratings for bilateral pes planus for each foot applying a new Diagnostic Code 5284.  The Veteran appealed the Board's decision to the Court. 

In May 2015, the Court vacated and remanded the May 2014 Board decision for additional development.  Based on a Joint Motion for Partial Remand (JMPR), the Court found that since the January 2007 VA examination, the Veteran has suggested that his bilateral foot disability had worsened coupled with evidence of prescription shoes, and ordered the Board obtain an new examination.  The Board remanded the case in July 2015, and the VA examination was conducted in October 2015.  In addition to the new examination, additional VA treatment records from the Biloxi VA Medical Center (VAMC) thru April 2015 were obtained.  The Veteran also submitted treatment records from private treating podiatrist Dr. D. B. and an appellate brief.  He waived RO consideration in the first instance of evidence submitted by him, as well as evidence received by VA from other sources, with a November 2015 due process waiver.  Therefore, the Board finds no prejudice to the Veteran to proceed.  
FINDING OF FACT

The Veteran's bilateral pes planus with plantar fasciitis has been manifested by moderate impairment with pronated feet, inward bowing of the tendo achilles; loss of arch on weight-bearing; friction callouses to the medial hallux bilaterally; pain on manipulation and use of the feet; and the use of prescribed diabetic shoes, heel lifts, and night splints.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left foot disability have been not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015).
 
2.  The criteria for a rating in excess of 10 percent for right foot disability have been not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


A.  Bilateral Pes Planus

The Board in its May 2014 decision granted the Veteran separate 10 percent ratings under Diagnostic Code 5284 for bilateral pes planus with plantar fasciitis.  

5284 	Foot injuries, other:

		Severe	30
		Moderately severe	20
		Moderate 	10

	Note: With actual loss of use of the foot, rate 40 percent.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO had previously rated the bilateral pes planus with plantar fasciitis under Diagnostic Code 5276. 

5276 	Flatfoot, acquired:
		Pronounced; marked pronation, extreme tenderness of plantar 
			surfaces of the feet,  marked inward displacement and severe spasm 
			of the tendo achillis on manipulation, not improved by orthopedic 
			shoes or appliances:
				Bilateral	50	,.,,	,,,,.,,,,,,,,.,,,,,.,,,	,	,,,,,,,,,,,,,,,,,,,,,	50
				Unilateral 	30
		
		Severe; objective evidence of marked deformity (pronation, 
			abduction, etc.), pain on manipulation and use accentuated, 
			indication of swelling on use, characteristic callosities:
				Bilateral	30
				Unilateral	20	,	,,	,,,,,,,,,,,	20
		

		Moderate; weight-bearing line over or medial to great toe, inward 
			bowing of the tendo achillis, pain on manipulation and use of 
			the feet, bilateral or unilateral 	10
		
		Mild: symptoms relieved by built-up shoe or arch support	0

In this decision, the Board will evaluate whether an increased rating is warranted under either Diagnostic Code 5276 or 5284.  At the outset the Board recognizes that plantar fasciitis is not contemplated by Diagnostic Code 5276.  However, the Board relied on the severity of the Veteran's symptoms and functional limitation in determining what rating most closely approximates the Veteran's bilateral foot disability.   

For disabilities of the musculoskeletal system, the Board also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App.  202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends that his service-connected bilateral foot disability is worse than the 10 percent disability rating contemplates.  In his May 2006 claim, the Veteran argued that the bilateral foot disability had worsened with chronic pain and limited motion in the feet.  In later statements, the Veteran reported having extreme pain in the feet, which continued despite compliance with a prescribed treatment regimen including corticosteroid injections, and the use of orthoses including night splints, custom shoes, and insoles.   

Throughout the appeal period the Veteran has received treatment for his bilateral foot disability through the Biloxi VAMC and Mobile Outpatient Clinic (OPC).  In January 2005, the Veteran went to the Biloxi VAMC podiatry department complaining of painful flat feet for several years.  He noted that in the past he had worn custom insoles prescribed by VA, which were effective, but had worn out.   

Evaluation of the Veteran's feet revealed that his feet were pronated with collapsed arches on weight bearing.  The heel was in mild valgus position and the foot was tender along the arch.  Based on this examination the Veteran was diagnosed with symptomatic pes planus.  A custom orthosis was ordered.  In a subsequent March 2005 follow up, the Veteran reported increased pain in the right foot, especially in the mornings and during periods of rest.  The Veteran reported that he was a letter carrier.  An evaluation of his feet revealed no change from the January 2005 examination.  He was given a cortisone injection during the March 2005 appointment and told to follow up in a few months. 

In February 2006, the Veteran returned to the VA podiatry clinic complaining that his pain had worsened.  The pain was greater on the right foot than the left. The podiatrist noted the development of plantar fasciitis.  Despite reports of increased foot pain, the functional range of both feet remained unchanged from the previous two examinations (January 2005 and March 2005).  However, the podiatrist noted the development of plantar fasciitis.  He again was given a cortisone injection and told to follow up in two months.  

In May 2006, the Veteran followed up with podiatry, the month he filed his increased rating claim.  The Veteran reported only having four days of relief with the injection.  However, the Veteran's condition remained the same as the prior three examinations (January 2005, March 2005, and February 2006).  

The review of these earlier records indicates that a 10 percent rating was appropriate for each foot when considering either Diagnostic Code 5276 or 5284.  The Veteran only complained of pain with use and limited motion, which has been corroborated objectively by the VA evaluations.  Under Diagnostic Code 5276, the current 10 percent rating encompasses the symptoms noted including the loss of arch bilaterally on weight bearing and pain on manipulation and use of feet.  A higher rating of up to 30 percent for a unilateral disability for each foot has not been seen based on the symptoms observed.  The treatment record noted characteristics in the 20, and 30/50 percent criteria, such as a pronated feet, and lack of improvement by orthopedic shoes or appliances.  Unfortunately, the level of pronation shown was not interpreted by the treating source as a marked level disability.  Furthermore, the effectiveness of the Veteran's orthoses would need to be tied to more severe symptoms to warrant a higher rating.    

Under Diagnostic Code 5284, the 10 percent rating would contemplate a moderate disability level, which arguably would encompass pain on use, as that code is interpreted by the Board.  With the highest schedular rating of 40 percent used for actual loss of use of a foot, the 20 and 30 percent ratings would have to demonstrate more objective symptoms or limitations beyond the pain on use. The Veteran walked with a normal gait, despite any reported symptoms. 

In April 2006, August 2006, and October 2006, the Veteran attended additional VA podiatry appointments.  Only the October 2006 examination revealed a slight worsening of the Veteran's condition.  The Veteran reported that the foot pain had not significantly improved.  Pain was present in both feet. The cortisone injections had only given him temporary relief.  He was unable to take nonsteroidal anti-inflammatory drugs (NSAIDs) because of stomach issues.  When his feet were evaluated, the feet were pronated with rigidly collapsed arches on weight bearing.  The heel was in valgus position.  Each foot was tender along the arch.  X-rays revealed decreased calcaneal inclination ankle of both feet with anterior break in the Cyma line bilaterally.  A depression in the mid foot and spurring of the calcaneus were also seen.  The Veteran's complaints and objective evaluations remained relatively unchanged from the previous podiatry follow-ups.  Without any functional changes shown, a higher rating under either Diagnostic Code 5276 or 5284 is not warranted.   

In January 2007, VA conducted its first formal evaluation of the Veteran's feet for rating purposes.  The Veteran reported many of the symptoms noted in the VA podiatry records.  He reported having a chronic, sharp and aching foot pain when standing and walking.  The Veteran also elaborated on how the pain affected his mobility.  He told the examiner that he was limited to waking one mile and standing for two to three hours.  Even though the foot pain did not interfere with his activities of daily living, the Veteran reported that the pain made him less efficient at his job as a letter carrier.   

When his feet were formally evaluated by the January 2007 examiner, the results continued to be consistent with a 10 percent rating under either Diagnostic Code 5276 or 5284.  The Veteran walked with a normal gait, was able to walk without an assistive device such as a cane, brace, or crutches.  His shoe inserts had normal wear.  The Veteran had loss of arch bilaterally on weight-bearing.  The examiner noted pain along the first metatarsal to deep palpation bilaterally and slight tenderness to both heels.  No deformity of the feet, heels or ankles, malalignment of the Achilles tendon, and callouses or ulcers were observed.  Furthermore, despite the Veteran's reports of limited range of motion in his feet, range of motion testing was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally upon repetition without objective evidence of pain, fatigue, or weakness.  The examiner could not determine any additional limitation in function due to repetitive use or flare ups without resorting to mere speculation.   

With only pain on use, and normal range of motion of both feet, a 10 percent rating continued to be an appropriate rating for each foot.  At worst, up to this point, the Veteran's bilateral foot disability has equated a moderate level disability under Diagnostic Code 5276 with pain on manipulation on use and loss of arch bilaterally on weight-bearing, which is consistent with a 10 percent rating for a unilateral foot disability for each foot.  Higher ratings would require a more severe disability than reflected by the Veteran's treatment record.  Even though a 30 percent rating for a unilateral foot disability, or a 50 percent for a bilateral disability, is allowed for pronounced acquired flatfoot not improved by orthopedic shoes or appliances, which has been reported by the Veteran, none of the other characteristics associated with such a "pronounced" disability such as extreme tenderness, marked inward displacement and severe spasm of the tendo Achillis have been observed or complained of by the Veteran.  In comparing the criteria to the current disability, the 10 percent rating most closely approximates the severity of the disability.  

The results of the January 2007 examination also do not support a higher rating under Diagnostic Code 5284.  Even with his complaints of pain, the Veteran having full range of motion of the feet is inconsistent with a rating above 10 percent. 

Over the next seven years, the Veteran continued treatment through VA podiatry.  However, those evaluations failed to demonstrate a disability warranting a rating over 10 percent for either foot with a normal gait and no more than pain on use and manipulation shown and loss of arch with weight bearing.   

In April 2007, the Veteran reported having continued bilateral heel pain and that the orthoses did not work.  An evaluation of the feet noted that the arches were collapsed on and off with weight-bearing.  The heel was in a valgus position with lateral bowing of the Achilles tendon.  The podiatrist noted pain at the plantar medial heel into the arch and no swelling. There were also friction callouses and medial hallux bilaterally.  These results appear unchanged from previous evaluations. 

In August 2008, the Veteran attended a podiatry follow up at the Mobile Outpatient Clinic.  The Veteran reported that his job required him to walk more and aggravated his foot disability.  The clinical findings remained unchanged from the April 2007 consultation.  The Veteran's arches were collapsed on and off weight bearing.  The heel was in valgus position with lateral bowing of the tendo achillis.  Pain was noted at the plantar medial heel into the arch and no swelling was observed.  Due to the Veteran's reports of aggravation due to his letter carrier job, the podiatrist wrote a note for a work restriction. 

In subsequent October 2008 and April 2009 podiatry appointments, no additional clinical changes were noted in either foot.  The bilateral arches were collapsed on and off with weight bearing. The heel was in a valgus position with lateral bowing of the Achilles tendon.  Pain was noted at the plantar medial heel into the arch, but no swelling. 

Podiatry appointments conducted in August 2010, September 2010, December 2010, October 2012, December 2012, March 2013, August 2013 and April 2015 were used to evaluate and fit the Veteran for custom orthoses.  The only examination attempting clinical evaluation of the Veteran's mobility occurred during the October 2012 appointment.  The Veteran had a normal gait with shoes.  No major foot deformities, corns or calluses were seen. 

Throughout the treatment history, the Veteran also saw Dr. D. B., a private treating podiatrist in February 2014, and also in December 2015.   Dr. D. B.'s progress notes revealed that the Veteran had chronic pain aggravated by weight bearing in both feet, similar to findings of earlier evaluations.  No additional symptoms were noted in either foot.  Accordingly, no additional evidence is shown to warrant a higher rating under either Diagnostic Codes 5276 or 5284.   

The last VA examination of record took place in October 2015.  The findings of the examination are also consistent with a 10 percent rating under either Diagnostic Code 5276 or 5284.  Although bilateral pain accentuated on use was noted on the examination, which is listed in the criteria for a higher 20 percent rating for a unilateral condition under Diagnostic Code 5276, no other characteristics noted in the 20 percent criteria or higher rating criteria were shown - or, for that matter, any symptoms that would be comparable to such characteristics.  There was no evidence of pain on manipulation, no swelling on use, no characteristic callouses, and no extreme tenderness of plantar surfaces was shown.  Furthermore, there was no objective evidence of a marked deformity of one or both feet to include marked pronation, weight bearing line falling over or medial to the great toe, and inward bowing of Achilles tendon, marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner also found no evidence of pain, weakness, fatigability, or incoordination, or any other functional loss that would significantly limit the Veteran's functional ability during flare-ups or when the foot is used repeatedly over a period of time.  Without evidence of any objective functional loss, a higher rating under Diagnostic Code 5284 would also be inappropriate. 

Ultimately, in comparing the Veteran's complaints and objective findings of his pes planus with plantar fasciitis, he has pronated feet with inward bowing of the tendo achilles, loss of arch bilaterally on weight-bearing, friction callouses to the medial hallux bilaterally, a history of pain on manipulation and use of the feet, and the use of prescribed orthoses.  The Board finds the Veteran's condition is consistent with the current 10 percent rating under Diagnostic Code 5284, as well as Diagnostic Code 5276, especially considering the fact that the Veteran has not had impaired gait or additional functional limitation to the lower extremity as a result of service-connected foot disability.   

The Board also considered whether a higher disability rating  is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral foot disability has caused pain on use. The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral foot pain.  However, the Veteran continues to perform work as a letter carrier which requires significant standing and walking, and there has been no impairment in the Veteran's gait as a result of this disability.   Based on the above, the Board finds that the degree of functional impairment does not warrant a higher evaluation for either of the bilateral foot disabilities.

The Board has considered whether any other diagnostic codes would allow for a higher rating.  The Veteran does not have diagnoses or symptoms consistent with claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283). 38 C.F.R. 
§ 4.71a.  Diagnostic Codes 5277 (weak foot) and 5279 (Metatarsalgia, anterior (Morton's disease) each provide maximum 10 percent ratings for a bilateral condition and do not provide a higher disability ratings than the 10 percent separate ratings as assigned.  Id.  

2.  Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral pes planus with plantar fasciitis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral foot disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's bilateral foot disabilities have been manifested by pes planus; inward bowing of the tendo achilles; loss of arch bilaterally on weight-bearing; friction callouses to the medial hallux bilaterally; pain on manipulation and use of the feet; and the use of orthoses.  The schedular rating criteria specifically provides for disability based on foot injury residuals (Diagnostic Code 5284) and pes planus, including pain and misalignment of the feet (Diagnostic Code 5276).  In this case, comparing the Veteran's disability level and symptomatology of the bilateral pes planus with plantar fasciitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. The Board notes that plantar fasciitis is not explicitly contemplated in either Diagnostic Code, however, the rating criteria, independent of representing such a diagnosis are both focused on the severity of a foot disability based on pain and range of motion.  In spite of having this condition, the Veteran has continued to have full range of motion in both feet. Thus, there is no additional functional loss as a result.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Additionally, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating based on a combination of impairments from service-connected disabilities.  His contentions have been limited to those discussed above related to the bilateral foot disability.  The Veteran has not discussed any additional symptoms stemming from other service connected disabilities (skin and back) to warrant consideration of extraschedular rating referral on that basis.   As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014). 

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the facts of the instant case, TDIU is not inferred or reasonably raised by the record.  The Veteran has been employed as a letter carrier, and appears to still be employed in this capacity.  The fact that the Veteran continues to be employed negates any implied claim for a TDIU.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided notice in October 2006, prior to the initial adjudication of the claim in March 2007.  

VA satisfied its duty to assist the Veteran in the development of the claim by obtaining service treatment and personnel records, VA treatment records, private treatment records, and lay statements. 

VA also assisted the Veteran by obtaining VA examinations which were conducted in January 2007 and October 2015.   The Board finds that the VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. 

In November 2015, the Veteran complained about the October 2015 examination.  He asserts that the examination was not complete since the Veteran did not have to remove his socks.  The Veteran has not verbalized the reason why the wearing of socks would interfere with the examination.  The examination relied on his subjective statements and an objective evaluation of the movement of each foot.  There is nothing in the examination report that indicates that the wearing of socks interfered in the examiner's assessment of the Veteran's foot.  In fact, the foot deformities such as loss of arch were described and were consistent with the other medical evidence of record, including those submitted by the Veteran's private podiatrist.  Therefore, the Board finds the October 2015 examination adequate.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.




ORDER

A rating in excess of 10 percent for left foot disability is denied. 

A rating in excess of 10 percent for right foot disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


